PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/846,748
Filing Date: 19 Dec 2017
Appellant(s): NICHOLSON et al.



__________________
Andrew D. Wright (Reg. No. 58,267), Andrew M. Calderon (Reg. No. 38,093)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/19/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/17/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
A. Claim 24 was rejected under 35 U.S.C. §112(a) as failing to comply with the written description requirement.
	Appellant argues (page 5, second paragraph of the Appeal Brief) that “Fig. 4B, …, shows an example where IF 1 represents a first node, IF 2 represents a second node, and the square to the right of Task 2 represents a first convergence point, as recited in claim 24. … Accordingly, Appellant submits that the requirements of 35 U.S.C. § 112(a) are met and respectfully requests that the rejection be reversed.”
	Examiner respectfully disagrees, because, para [0002] of the instant spec discloses “A workflow may include a series of nodes or tasks that may each invoke an application”. So tasks and nodes are interchangeable. para [0062] discloses “In the example shown, the data mapping dialogue box may be used to receive inputs to define the output data from the ‘task 1’ node after the ‘IF 1’ node.” para [0063] discloses “… (e.g., at the terminating node ‘task 8’).”. So tasks and if statements are all nodes. In fig. 4B, the first node is task 1, second node is IF 1, … then claim 24 is not supported by the spec, i.e. “the second node being directly downstream in the workflow from the first node and directly downstream in the workflow from the first convergence point” is not supported by the spec.

B. Claims 1, 2, 5-7,13,14 and 17-19 were rejected under 35 U.S.C. §103 for being unpatentable over U.S. Patent Application Publication No. 2009/0164593 to Birsan et al. in view of U.S. Patent Application Publication No. 2016/0154896 to Simitsis et al., U.S. Patent Application Publication No. 2003/0023773 to Lee et al. and U.S. Patent No. 6,834,301 to Hanchett.

 1. Claim 1
Not Obvious to Combine Hanchett with Birsan, Simitsis and Lee 
Appellant argues (page 8, first full paragraph) that “… the method of Hanchett is related to management of a network of devices in a computer network, not to message processing. Appellant submits that it would not have been obvious to apply features that relate to control settings to be enforced by devices in a computer network to message processing.”
Examiner respectfully disagrees, because, Hanchett deals with configuration settings for nodes of network tree, the network tree is analogous to workflow of the instant application, defining configuration settings is analogous to mapping parameters of workflow nodes, thus one of ordinary skill in the art would be motivated to combine Hanchett with Birsan, Simitsis and Lee.
Combining Hanchett with Birsan, Simitsis and Lee Does Not Result in the Claimed Invention
	Appellant argues (page 9, last paragraph) that “… even if the inheritance of control settings allegedly disclosed in Hanchett was combined with Birsan, Simitsis and Lee, at most, inheritance of control settings would result, not the auto-populating ‘a subset of the input values’, as recited in claim 1. Therefore, the combination of Birsan, Simitsis, Lee and Hanchett does not teach or suggest ‘auto-populating, by the computing device, a subset of the input values to the mapping parameters of a particular node in the workflow’, as recited in claim 1.”
	Examiner respectfully disagrees, because, Hanchett teaches control settings of a node are inherited from root node which is not directly connected to the node (Hanchett, col 7, lines 52-59, “The end node 128 immediately below the intermediate node 126 is configured to have control setting values A0, B0, and C2. In other words, the values for control settings A and B are inherited from the root node 122 and the non -inherited control setting C has a value of C2. As is evident, modifications in the control setting values for A and B at the root node 122 would automatically be reflected in the end 
On page10, second paragraph, Appellant argues “… that inheritance of control settings is not analogous to auto-populating input values to mapping parameters for at least the reason that control settings are not mapping parameters. The control settings in Hanchett are enforced by resources corresponding to a device in the network of devices (column 2, lines 10-16, reproduced below).” 
Examiner respectfully disagrees, because the resources that enforce the control settings in Hanchett are a directory server and an end code which are computing device and software, and the same resources, i.e., computing device and software auto-populate input values for instant claims.
On page 11, second paragraph, Appellant argues that “For at least the reasons presented above, Appellant respectfully submits that the control settings of Hanchett are not mapping parameters. Therefore, the combination of Birsan, Simitsis, Lee and Hanchett does not teach or suggest ‘auto-populating, by the computing device, a subset of the input values to the mapping parameters of a particular node in the workflow’, as recited in claim 1.”
Examiner respectfully disagrees, because, as explained in previous paragraphs, the cited references are analogous art and in combination teach the claim features. 



2. Claims 2, 5 and 6
Appellant argues that claims 2, 5 and 6 are distinguishable from the cited references because of their dependencies from base claim 1.
Examiner respectfully disagrees, because as explained for claim 1, the independent claim 1 is rejected, these dependent claims are similarly rejected.
3. Claim 7
Appellant first argues that claim 7 is distinguishable from cited references because of its dependency from base claim 1.
Examiner respectfully disagrees, because as explained for claim 1, the independent claim 1 is rejected, dependent claim 7 is similarly rejected.
Appellant further argues that “… message schema 80 shown in Fig. 2 of Birsan (…) is shown as being associated with the ‘Receive’ box and not the ‘Filter’. For at least this reason, the combination of Birsan, Simitsis, Lee and Hanchett does not teach or suggest the features of claim 7,”.
Examiner respectfully disagrees, because, in the instant application, if node does not have a schema defined, the schema is defined before the if node. Similarly in the reference by Birsan, the schema is defined for the receive box then input to the filter. Thus the cited references teach the claim feature under discussion.
4. Claim 13
On page13, first two full paragraphs, Appellant argues that for the same reason that the rejection to claim 1 should be reversed, so should claim 13. 
Examiner respectfully disagrees, as response for claim 1 above applies here.
 “wherein the user input that defines schemas includes defining the mapping parameters of each path into each of the convergence points”.  
Examiner respectfully disagrees, because the metadata of Simitsis read on user input, node 328-4 in fig. 3A is a convergence point, the metadata of node 328-4 read on schema, the metadata define parameters of nodes 327-2, 327-3 and 328-2, 328-3 which are on the input path to the convergence point node 328-4. So Simitsis teaches the feature.
5. Claims 14 and 17
Appellant argues that claims 14 and 17 are distinguishable from the cited references because of their dependencies from base claim 13.
Examiner respectfully disagrees, because as explained for claim 13, the independent claim 13 is rejected, these dependent claims are similarly rejected.
6. Claim 18
On page14, last paragraph and p15 first full paragraph, Appellant argues that for the same reason that the rejection to claim 1 should be reversed, so should claim 18. 
Examiner respectfully disagrees, as response for claim 1 above applies here.
7. Claim 19
Appellant argues argued that claim 19 is distinguishable from cited references because of its dependency from base claim 18.
Examiner respectfully disagrees, because as explained for claim 18, the independent claim 18 is rejected, dependent claim 19 is similarly rejected.
C. Claims 3 and 8 were rejected under 35 U.S.C. §103 for being unpatentable over Birsan in view of Simitsis, Lee, Hanchett and U.S. Patent Application Publication No. 2006/0129443 to Chen et al.
Appellant argues that claims 3 and 8 are distinguishable from cited references because they are dependent from claim 1, and Chen does not teach the features that were argued for claim1. 
Examiner respectfully disagrees, because as explained for claim 1, the independent claim 1 is rejected, these dependent claims are similarly rejected.
D.    Claims 9-12 were rejected under 35 U.S.C. §103 for being unpatentable over Birsan in view of Simitsis, Lee, Hanchett and U.S. Patent Application Publication No. 2016/0313874 to Mikheev.
Appellant argues that claims 9-12 are distinguishable from cited references because they are dependent from claim 1, and Mikheev does not remedy the deficiencies.  
Examiner respectfully disagrees, because as explained for claim 1, the independent claim 1 is rejected, these dependent claims are similarly rejected.
E.    Claim 15 was rejected under 35 U.S.C. §103 for being unpatentable over Birsan in view of Simitsis. Lee. Hanchett and U.S. Patent Application Publication No. 2014/0337071 to Stiffler et al.
Appellant argues that claim 15 is distinguishable from cited references because it is dependent from claim 13, and Stiffler does not remedy the deficiencies. 
 Examiner respectfully disagrees, because as explained for claim 13, the independent claim 13 is rejected, the dependent claim 15 is similarly rejected.
F.    Claim 21 was rejected under 35 U.S.C. §103 for being unpatentable over Birsan in view of Simitsis. Lee. Hanchett and U.S. Patent Application Publication No. 2014/0032617 to Stanfill.
Appellant first argues that claim 21 is distinguishable from cited references because its dependency from claim 13, and Stanfill does not remedy the deficiencies of cited references for claim 13.

Appellant further argues that Stanfill does not teach “wherein the input values to the mapping parameters include only the output data at nodes in the workflow and output of the schemas at the convergence points”. 
Examiner respectfully disagrees, because (refer to para [0159] of Stanfill) configuration of key fields reads on input values to the mapping parameters, a join reads on the convergence point, and an output format at a join reads on the schema at the convergence points; the key fields for a join and output format are only output data in the workflow. So Stanfill teaches the claim feature under argument.
G. Claim 22 was rejected under 35 U.S.C. §103 for being unpatentable over Birsan in view of Simitsis, Lee, Hanchett, Stanfill and U.S. Patent Application Publication No. 2007/0198565 to Ivanov et al.
Appellant argues that claim 22 is distinguishable from cited references because it is dependent from claim 21, which depends from base claim 13, and Ivanov does not remedy the deficiencies. 
Examiner respectfully disagrees, because responses to claims 13 and 21 above apply here.
H. Claim 24 was rejected under 35 U.S.C. §103 for being unpatentable over Birsan in view of Simitsis, Lee, Hanchett and Stanfill. 
Appellant argues that claim 24 is distinguishable from cited references because it is dependent from claim 1, and Stanfill does not remedy the deficiencies. 
Examiner respectfully disagrees, because as explained for claim 1, the independent claim 1 is rejected, the dependent claim 24 is similarly rejected.

For the above reasons, it is believed that the rejections should be sustained.


/ZENGPU WEI/
Examiner, Art Unit 2192

Conferees:
/S. Sough/SPE, Art Unit 2192  

/EDDIE C LEE/TQAS, TC 2100                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.